    Case 1-17-01005-ess        Doc 358         Filed 01/18/21    Entered 01/19/21 11:56:53




                          STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK


In re Tashanna B. Golden f/k/a Tashanna B.           Chapter 7
Pearson,
                                                     Case No. 16-40809 (ESS)
                              Debtor.

Tashanna B. Golden f/k/a Tashanna B.                 Adv. Proc. No. 17-1005 (ESS)
Pearson, on behalf of herself and all others
similarly situated,

                              Plaintiffs,

               v.

National Collegiate Student Loan Trust 2005-3,
National Collegiate Student Loan Trust 2006-4,
GS2 2016-A, Pennsylvania Higher Education
Assistance Agency d/b/a American Education
Services, Firstmark Services,

                              Defendants.


TRUST DEFENDANTS’ AND FIRSTMARK’S SUPPLEMENTAL MEMORANDUM OF
  LAW IN FURTHER OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL
                      SUMMARY JUDGMENT




                                                      LOCKE LORD LLP
                                                      Attorneys for Defendants Goal Structured
                                                      Solutions Trust 2016-A and National
                                                      Collegiate Student Loan Trust 2006-4

                                                      PERRY, GUTHERY, HAASE &
                                                      GESSFORD, PC LLO
                                                      Attorneys for Defendant Nelnet Servicing,
                                                      LLC, d/b/a Firstmark Services
       Case 1-17-01005-ess                      Doc 358           Filed 01/18/21              Entered 01/19/21 11:56:53




                                                            Table of Contents




Background ..................................................................................................................................... 1

Supplemental Argument ................................................................................................................. 2

           I.         Plaintiff’s Own Cost Of Attendance Is A Disputed
                      Issue Of Material Fact. ............................................................................................ 2

           II.        Cost Of Attendance Is A Student-Specific Number. .............................................. 5

           III.       IPEDS Does Not Mean What Plaintiff Asserts It Means. ...................................... 7

Conclusion ...................................................................................................................................... 9




                                                                         i
     Case 1-17-01005-ess         Doc 358     Filed 01/18/21     Entered 01/19/21 11:56:53




         Defendants Goal Structured Solutions Trust 2016-A, incorrectly sued herein as GS2 2016-

A and National Collegiate Student Loan Trust 2006-4 (collectively, the “Trust Defendants”), and

Nelnet Servicing, LLC, d/b/a Firstmark Services (“Firstmark”) submit this supplemental

memorandum in opposition to Plaintiff Tashanna B. Golden’s motion for partial summary

judgment. This supplement is based on information discovered from the deposition of Elaine

Varas.

                                         BACKGROUND

         Discovery in this case has continued since all three defendants filed their oppositions to

Plaintiff’s motion for partial summary judgment. (The Trust Defendants’ opposition is filed at Dkt.

Nos. 335-338 and Firstmark’s Opposition is filed at Dkt. Nos. 329-332). As part of that discovery,

the parties took the deposition of Elaine Varas, the Senior University Director of Financial Aid at

the University of Pennsylvania. Ms. Varas has more than thirty-six years’ experience

administering financial aid at four different institutions: the University of Pennsylvania (“Penn”),

Drexel University, Rutgers University Biomedical Health Sciences, and the University of

Medicine and Dentistry of New Jersey. (Trust Defendants’ and Firstmark’s Supplemental Rule

7056-1(c) Statement of Additional Facts (“Supp. Add’l F.”), ¶ 1.). She is a seasoned financial aid

professional and is a member of various national organizations whose mission relates to financial

aid, including the National Association of Student Financial Aid Administrators (“NASFAA”) and

the College Board. (Id.)

         Ms. Varas testified extensively about cost of attendance in general and at Penn and

University of Pennsylvania Law School (“Penn Law”). Her testimony is materially relevant to

Plaintiff’s motion for partial summary judgment, which seeks rulings dependent on cost of

attendance. Specifically, Ms. Varas’ testimony further demonstrates that Plaintiff has not carried


                                                 1
     Case 1-17-01005-ess         Doc 358      Filed 01/18/21     Entered 01/19/21 11:56:53




her burden on her motion for summary judgement. There are disputed issues of material fact

regarding both Plaintiff’s cost of attendance at Penn Law and the benchmarks from which a

student’s individual cost of attendance is calculated. Plaintiff provides nothing to resolve these

issues. Instead, Ms. Varas’ testimony shows that Plaintiff’s linchpin assertion—that her loans

exceeded Penn Law’s cost of attendance during the years she attended—has no basis in fact or law

and that her motion for partial summary judgment must be denied.

                                SUPPLEMENTAL ARGUMENT

I.     Plaintiff’s Own Cost Of Attendance Is A Disputed Issue Of Material Fact.

       The parties do not dispute that Plaintiff’s theory of liability rests on students’ costs of

attendance at educational institutions. The parties do dispute, however, what exactly a students’

cost of attendance is and how it is calculated. On the present motion, the defendants dispute the

Penn Law costs of attendance that Ms. Golden claims her loans exceed. Her particular cost of

attendance is important because Ms. Golden is the only plaintiff in the case. Accordingly, because

she cannot demonstrate what her cost of attendance was, she is not entitled to summary judgement.

There are material issues of fact surrounding a critical fact.

       As set forth in Defendants’ main opposition to summary judgment, there are at least three

competing costs of attendance for Penn Law School academic year 2006-07. Plaintiff herself has

put forth two contradictory numbers. For academic year 2006-07, she alleged in her complaint a

cost of attendance of $53,500. (Dkt. No. 32, ¶¶ 29-30). In the sworn declaration she submitted in

support of her motion, she claimed that it is $48,464; this is a number taken from IPEDS. (Golden

Decl., Dkt. No. 247, ¶ 3). And, Penn Law has published a third amount: its published estimated




                                                  2
      Case 1-17-01005-ess            Doc 358       Filed 01/18/21        Entered 01/19/21 11:56:53




student budget for academic year 2006-07 was $56,380.1 (Trust Defendants’ Combined Responses

to Plaintiff’s Local Rule 7056-1 Statement of Facts and Rule 7056-1(c) Statement of Additional

Facts, Statement of Additional Facts (“Add’l F.”), ¶ 5; Supp. Add’l F., ¶ 2.).

        Of these three numbers, Penn Law’s number is the most accurate expression of what Penn

Law estimates its cost of attendance to be. (Id. at ¶ 2). It comes from Penn Law itself. It is an

estimate because, as demonstrated below, a student’s cost of attendance can vary significantly

based on that student’s individual facts and circumstances.

        The Plaintiff, however, denies that Penn Law’s own number is correct. She challenges the

evidence provided by Anthony Henry, Penn Law’s Assistant Dean for Financial Aid. (December

9, 2020 Trans., Dkt. No. 346, pp. 10-18; Plaintiff’s November 2, 2020 Letter, Dkt. No. 321;

Plaintiff’s December 8, 2020 Letter, Dkt. No. 341). Mr. Henry submitted a declaration which states

that Penn Law’s 2006-07 estimated student budget was $56,380 and that this “estimated student

budget” is the estimated cost of attendance. (Add’l F., ¶ 1). Mr. Henry then testified at his

deposition that the estimated student budget is Penn Law’s estimated cost of attendance and that

for academic year 2006-07 this amount was $56,380. Id. And, Mr. Henry testified that Penn Law

forwarded its estimated cost of attendance for 2006-07 of $56,380 to Penn’s Student Financial Aid

Office, published that amount on the Penn Law website, and that this amount was, he expected,

the estimate the Financial Aid Office would use as the starting point to determine eligibility for

financial aid at Penn Law. (Trust Defendants’ Combined Response to Plaintiff’s Local Rule 7056-

1 Statement of Facts and Rule 7056-1(c) Statement of Additional Facts, Response to Plaintiff’s

Statement of Facts (“Res. F.”), ¶ 2). In response, Plaintiff simply asserts that the estimated student



1
 There are conflicting numbers for academic year 2007-08 as well. For brevity’s sake, this supplement focuses on
academic year 2006-07. All of the arguments made with respect to 2006-07 apply with equal force to 2007-08. (Trust
Defendants’ Mem. of Law in Opp., Dkt. No. 336, § II(B)(2), p. 18).

                                                        3
      Case 1-17-01005-ess            Doc 358        Filed 01/18/21        Entered 01/19/21 11:56:53




budget is not Penn Law’s cost of attendance because it differs from a number she found on IPEDS.

(December 9, 2020 Trans., Dkt. No. 346, pp. 10-18).

        Ms. Varas’ testimony puts Plaintiff’s unfounded objections to rest. Ms. Varas completely

supports Mr. Henry’s testimony. According to her, cost of attendance and budget are synonymous:

        They are used interchangeably. Budget and cost of attendance are the same. You'll
        see that language on the school's website. You'll see it in the [Higher Education
        Opportunity Act] regulations. You'll see it in [National Association of Student
        Financial Aid Administrators’] guidance, and they're interchangeable words, but
        they basically mean it is the total eligibility for a student to receive funding, …

(Supp. Add’l F., ¶ 3).2 When asked, she unequivocally agreed with Mr. Henry’s declaration and

testimony that the estimated student budgets he provided for 2006-07 and 2007-08 were equivalent

to the estimated costs of attendance for those years. (Id.). And, she testified that Mr. Henry is

responsible for setting several of the components of the estimated student budget, i.e. estimated

cost of attendance, for Penn Law, refuting Plaintiff’s attempt to attack his knowledge of the

process. (Id. at ¶ 4).

        Ms. Varas also testified that the budget information provided by Mr. Henry for the 2006-

07 and 2007-08 academic years is consistent with what Penn and Penn Law currently include in

their estimated student budgets; if anything, there are more categories of expenses included now

than in 2006. (Id. at ¶ 5). Ms. Varas confirmed that one of the components was and is health

insurance. (Id.). The way Penn calculates its cost of attendance, including the component costs it

uses, has been audited and approved by the Department of Education as recently as 2018. (Id. at ¶

6).




2
 See Higher Education Opportunity Act, 20 U.S.C. § 1001, et seq. See also, e.g., Cost of Attendance: Published in
April 2020 for the 2020-21 program year, NASFAA (last visited January 15, 2021),
http://www.nasfaa.org/ssg_cost_of_attendance.

                                                        4
      Case 1-17-01005-ess        Doc 358      Filed 01/18/21     Entered 01/19/21 11:56:53




       All of this demonstrates that the estimated cost of attendance during the time that Plaintiff

attended Penn Law is what Mr. Henry stated it was, $56,380, not either of the lesser numbers that

Plaintiff has posited.

II.    Cost Of Attendance Is A Student-Specific Number.

       The above discussion focuses on estimated costs of attendance and averages. The

arguments made in opposition to Plaintiff’s motion for partial summary judgment do the same.

That is a direct outgrowth of the way Plaintiff has constructed her case. Plaintiff attempts to

standardize the cost of attendance analysis in order to downplay the individualized issues that

plague her putative class. In reality, though, there is no standardized cost of attendance. While

there may be some commonalities across an institution’s entire student body, each student’s cost

of attendance at a particular institution during a particular time is unique to him or her. (Supp.

Add’l F., ¶ 7). Determining “financial aid is not easy and not a simple yes or no answer.” (Id.).

       A student’s cost of attendance is the amount that a student is determined to be eligible to

receive funds for to pay for his or her education. (Id.). A student’s cost of attendance includes:

       components such as tuition, required fees, room and board, which is housing and
       dining, and then miscellaneous expenses, which include things like personal
       allowances and transportation.

(Id. at ¶ 8). It can include health insurance. (Id.). It can include medical expenses not covered by

insurance. (Id.). It can include childcare expenses. (Id.). A student’s cost of attendance can vary

based on significant, external financial events that affect a student’s family; the Covid crisis is an

example of such an event, as was the 2008 financial crisis, which began while Golden attended

Penn Law. (Id.).

       Implicit in each of these components that make up a student’s cost of attendance is some

level of variability from one student to the next. Students in different colleges at a university, and

even students in different degree programs within the same college, might have different tuitions

                                                  5
     Case 1-17-01005-ess         Doc 358     Filed 01/18/21     Entered 01/19/21 11:56:53




depending on what they are studying. Students may have different fees depending on class year or

program; a design student may have different required fees than a law student. (Id. at ¶ 9). Room

charges will vary depending on whether a student lives on campus, off campus or at home; the

charges can vary even within the same category. (Id.). Dining charges will differ; at Penn, there is

a variation of up to $9,000 between meal plans. (Id.). A student without health insurance will be

required to purchase it, whereas a student still on a parent’s plan will not; Ms. Golden did purchase

health insurance through Penn, as she was required to do. (Id. at ¶ 10). Students with medical

expenses receive a cost of attendance increase, while students without those expenses do not. (Id.).

The same goes for a student with childcare needs. (Id.).

       Ms. Varas testified about the uniqueness of costs of attendance for individual students. She

noted that each student is assigned his or her own specific cost of attendance, and when

determining the cost of attendance for a particular student the financial aid office needed to make

sure that it assessed the correct amounts to that student when determining a student’s eligibility

for financial aid. (Id. at ¶ 11). That involves ensuring that actual charges for the various

components of an individual’s cost of attendance are properly accounted for. (Id.). If there were a

one-size-fits-all cost of attendance, like Plaintiff claims, none of this would be necessary. Again,

determining “financial aid is not easy and not a simple yes or no answer.” (Id.).

       In practical terms, a student with childcare needs who lives off campus and is required to

purchase health insurance through their university will have a different cost of attendance than a

student without a child who lives at home and is on their parents’ health insurance. Both of those

students will have different costs of attendance from a student that lives on campus and purchased

a full meal plan. These individual differences are not subject to ready standardization. An average




                                                 6
       Case 1-17-01005-ess       Doc 358     Filed 01/18/21     Entered 01/19/21 11:56:53




or estimated cost of attendance will not accurately reflect the costs of attendance these students

actually have.

        Here, Plaintiff has not provided any evidence which shows what her actual, unique cost of

attendance at Penn Law was. Without such evidence, for the reasons set forth in defendants’ main

opposition to partial summary judgment, Plaintiff’s motion cannot leave the starting gate.

III.    IPEDS Does Not Mean What Plaintiff Asserts It Means.

        What Plaintiff does do is assert that the number found in the IPEDS Data Center is the only

relevant cost of attendance number a school may use to determine financial aid. This idea is

implicit in Plaintiff’s reliance on this number in her Declaration (Golden Decl., Dkt. No. 247, Ex.

A); it was made explicit when, in opposing (without standing to do so) defendant’s subpoena to

Penn (which resulted in Ms. Varas’ deposition), Plaintiff’s counsel stated to the Court that the

Penn Law’s cost of attendance is “what’s on IPEDS for the cost of attendance for someone

attending the University of Pennsylvania Law School.” (December 9, 2020 Trans., Dkt. No. 346,

pp. 15:22-16:3).

        In fact, Plaintiff is demonstrably wrong about IPEDS. The data reported to IPEDS is not

specific, it is at best an average. (Id. at ¶ 12). As such, the information reported by IPEDS is not

detailed enough so as to be able to ascertain an individual student’s cost of attendance. (Id.). This

makes sense because accumulating that data is not one of IPEDS’ purposes. Instead, IPEDS is an

annual report that is:

        provided by each educational institution to provide general average information on
        funding received by students, need available to students, type of students that are
        receiving funding, cost of education on an average, trends, number of students
        who've received federal versus institutional funding. So it really provides a general
        snapshot so that organizations can then create trends based on similar types of
        institutions.

(Id. at ¶ 13).


                                                 7
     Case 1-17-01005-ess            Doc 358   Filed 01/18/21      Entered 01/19/21 11:56:53




       The information IPEDS requests is generalized. The forms requesting that information

demonstrate as much, using the words “‘typical’ and ‘average’ … throughout the document.” (Id.

at ¶ 14). Thus, while IPEDS might ask for tuition charges by school and program, it does not ask

by class. (Id.). This means that a university’s office of institutional research

       will have to take an average of required fees to put it on the listing of by school and
       by program. IPEDS does not ask by school, by program, by class; housing, living
       information. So in that regard, institutional research again has to provide averages
       based on housing for both undergraduate and graduate students.

(Id.). The university ends up providing to IPEDS “a general number that is not unique to a

profession or a student.” (Id. at ¶ 15).

       Ultimately, Ms. Varas–a financial aid administrator with “[p]robably 30 some-odd years”

experience using IPEDS (Id. at ¶ 1)–unequivocally rejected the way Plaintiff is trying to use

IPEDS’ data. Ms. Varas testified that the IPEDS numbers are not a resource to ascertain a student’s

cost of attendance. Specifically:

       Q.     Well, would you ever use cost of attendance numbers for IPEDS in
       performing a student eligibility analysis for borrowing a private student loan?

       A.      No.

       Q.      Why not?

       …

       A.    … It's too much of an average. It's too generic. We need – our analysis is
       much more specific and closer to the reality.

(Id. at ¶ 16). IPEDS does not reflect the reality of an individual’s cost of attendance.

       Plaintiff’s apparent reliance on IPEDS for her cost of attendance is misguided. It does not

mean what she says it means. Accordingly, Plaintiff provides nothing which shows her actual cost

of attendance and as demonstrated in the Trust Defendants’ memorandum in opposition to

summary judgment she is not entitled to summary judgment.



                                                  8
     Case 1-17-01005-ess       Doc 358     Filed 01/18/21     Entered 01/19/21 11:56:53




                                       CONCLUSION

       For the reasons stated above, and in the defendants’ memoranda in opposition (Dkt. Nos.

327, 329, 336), Plaintiff’s motion for partial summary judgment should be denied.


 Dated: New York, New York
        January 15, 2021

                                          LOCKE LORD LLP

                                          By: s/ Gregory T. Casamento
                                                 Gregory T. Casamento
                                                 R. James DeRose, III
                                                 Brookfield Place
                                                 200 Vesey Street, 20th Floor
                                                 New York, NY 10281
                                                 (212) 415-8600
                                                 gcasamento@lockelord.com
                                                 rderose@lockelord.com

                                                   J. Matthew Goodin
                                                   111 South Wacker Drive, Suite 4100
                                                   Chicago, IL 60606
                                                   (312) 443-0700
                                                   jmgoodin@lockelord.com

                                               Attorneys for Defendants Goal Structured
                                               Solutions Trust 2016-A, incorrectly sued herein
                                               as GS2 2016-A, and National Collegiate
                                               Student Loan Trust 2006-4

                                          PERRY, GUTHERY, HAASE & GESSFORD, PC
                                          LLO

                                          By: s/ Charles Kaplan
                                                 Charles Kaplan
                                                 233 South 13th Street, Suite 1400
                                                 Lincoln, NE 68508
                                                 (402) 6-9200
                                                 ckaplan@perrylawfirm.com

                                               Attorneys for Defendant Nelnet Servicing, LLC,
                                               d/b/a Firstmark Services



                                               9
     Case 1-17-01005-ess        Doc 358     Filed 01/18/21     Entered 01/19/21 11:56:53




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of January, 2021, I caused a true and correct copy of
the foregoing document to be served via e-mail upon all parties entitled to notice, the ECF system
being unavailable because it was being upgraded.


                                                      /s/ Gregory T. Casamento
                                                     Gregory T. Casamento
